Title: To George Washington from Major General Philip Schuyler, 8 September 1776
From: Schuyler, Philip
To: Washington, George



Dear General
Albany Septr 8th 1776

Yesterday I was honored with your two Favors of the 20th Ultimo and 4th Instant, the former Mr pallasier, the latter by Mr Allen.
Mr Pallasier will leave this for Tyonderoga to Morrow Morning.
Notwithstanding the Retreat from Long Island, I am still in Hopes, that the Enemy will not be able to accomplish their Intentions, and that you will in the End reap those Laurels which you so highly merit.

General Gates in a Letter just received from him observes “that as the Fleet is large and mounts a great Number of Cannon and the Body of Troops here very considerable, it is immediately necessary that fifteen Tons of powder, ten of Lead with Flints and Cartridge paper in proportion should be sent to this post.” I have taken the Liberty to transmit this Request directly to Congress, supposing that you would not be able to comply with it—Should I be mistaken and your Excellency be able to order up any of these Articles you will please to advise Congress thereof.
By the inclosed papers your Excellency will percieve that we are threatned with an Enemy from the Westward—I have requested the Committee of this County to order the Militia to march—They have directed half of the whole Militia of the County immediately to move to Tryon County and I have requested General Gates to hold three Regiments in readiness to march.
Colonel Dayton cannot be short of Salt provisions as he mentions, unless the Commissary at his post has made a false Return—He has had a constant Supply of fresh Meat since his last Return, Copy whereof I now inclose.
Inclose an Account of what Boards have gone from here, by comparing that with the Account of what is received, the Quarter Master General will know what Number may be at peek’sKill and on their Way down—I shall order all to be sent that can be collected, but I fear they will be very inconsiderable as not many Boards have been sawed lately—My Mills that used to cut from forty to fifty thousand Boards of fourteen Feet long have not cut one this Year, as I was under a Necessity of sending my Oxen to the Army—That has been the Case with several others—Should you want Timber for the Buildings, I believe it might be procured here and sent down in Sloops.
Should you stand in Need of small Craft to convey Troops from one Quarter to the other they might be brought from Lake George, I believe fifty could be spared. I am Dr Sir with the greatest Esteem your Excellency’s most obedient humble Servt

Ph: Schuyler


P.S. I have advised Congress of the Information given me by Colonel Dayton.

